 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 8
     PETER J. MCDANIELS,                            CASE NO. C15-5943 BHS
 9
                            Plaintiff,              ORDER ADOPTING REPORT
10         v.                                       AND RECOMMENDATION
11   BELINDA STEWART, et al.,
12                          Defendants.

13

14         This matter comes before the Court on the Report and Recommendation (“R&R”)

15   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 263, and

16   Plaintiff Peter McDaniels’s (“McDaniels”) objections to the R&R, Dkt. 272.

17         On September 24, 2018, Judge Christel issued the R&R recommending that the

18   Court grant Defendants Belinda Stewart, Washington State Department of Corrections,

19   Pam Perdue, Joshua Sendawula, Patrick Glebe, Dan Van Ogle, G. Steven Hammond,

20   Robert Weber, Kevin Bovenkamp, Brent Carney, Norman Goodenough, Sarah Smith,

21   Danielle Armbruster, Jim Parker, Robert Herzog, Brad Simpson, Lt. McCarty, Richard

22   Roberts, and Rhonda Williamson’s (“Defendants”) motion for summary judgment. Dkt.


     ORDER - 1
 1   263. On October 4, 2018, McDaniels filed over fifty pages of objections and a motion

 2   for leave to file excess pages. Dkts. 268, 269. On January 9, 2019, the Court denied the

 3   motion and granted McDaniels leave to file objections totaling no more than twenty-four

 4   pages. Dkt. 271. On January 29, 2019, McDaniels filed objections. Dkt. 272. On

 5   February 7, 2019, Defendants responded. Dkt. 273. On February 12, 2019, McDaniels

 6   replied. Dkt. 274.

 7          The district judge must determine de novo any part of the magistrate judge’s

 8   disposition that has been properly objected to. The district judge may accept, reject, or

 9   modify the recommended disposition; receive further evidence; or return the matter to the

10   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

11          In McDaniels’s second amended complaint, he asserts claims for (1) violations of

12   his First, Eighth, and Fourteenth Amendment rights, (2) violations of the Religious Land

13   Use and Institutionalized Persons Act (“RLUIPA”), (3) violations of the Washington

14   state constitution, and (4) state law torts. These claims are based on his assertions that

15   Defendants did not allow him to have both a religious and a therapeutic diet plan, they

16   failed to provide him with a soy-free diet, they neglected to provide him a hearing before

17   declining to provide him a soy-free diet, and they provided him with rotten meat. On

18   April 25, 2018, Defendants moved for summary judgment on McDaniels’s claims. Dkt.

19   231. Judge Christel recommends granting the motion, Dkt. 263, and McDaniels objects

20   to this recommendation, Dkt. 272.

21          First, the Court will address McDaniels’s assertion that the recent opinion in

22   Vincent v. Stewart, No. 17-35487, 2018 WL 6721734 (9th Cir. Dec. 21, 2018), controls


     ORDER - 2
 1   and compels denial of the R&R. Dkt. 272 at 3. In Vincent, the Ninth Circuit concluded

 2   that (1) “the district court incorrectly granted summary judgment on Vincent’s RLUIPA

 3   claim,” and (2) the “district court also erred in granting summary judgment on Vincent’s

 4   First Amendment claim.” Vincent, 2018 WL 6721734 at *1–*2. Regarding the RLUIPA

 5   claim, the district court improperly questioned the sincerity of Vincent’s religious beliefs

 6   instead of considering whether the defendants substantially burdened Vincent’s practice

 7   of those beliefs. Id. at *1. Importantly, the court concluded that “the defendants’ refusal

 8   to provide Vincent with a metabolic diet that meets his religious needs substantially

 9   burdened his religious beliefs.” Id. As further explained below, Vincent is factually

10   distinguishable from this case because the R&R neither questions McDaniels’s religious

11   beliefs nor concerns Defendants’ refusal to provide a meal plan consistent with those

12   beliefs. Instead, the issue presented in this case is whether Defendants violate

13   McDaniels’s rights by requiring McDaniels to choose between a religious meal plan that

14   McDaniels claims is unhealthy or a therapeutic meal plan that is heavily dependent on

15   soy, which McDaniels claims causes digestive issues because he is soy intolerant. Thus,

16   the Court rejects McDaniels’s argument that Vincent controls the issues in this matter.

17          Second, McDaniels objects to the R&R’s recommendation that Defendants are

18   entitled to summary judgment on McDaniels’s RLUIPA claim and First Amendment

19   claim. Dkt. 272 at 5–21. McDaniels, however, fails to show any error of law in the

20   R&R. Instead, McDaniels repeatedly argues that Defendants are violating his rights

21   because they refuse to provide him a meal plan of his choosing. It is undisputed that

22   Defendants have a legitimate penological interest in offering standard meal plans whether


     ORDER - 3
 1   in a mainline meal plan, a religious meal plan, or a therapeutic meal plan. Ward v.

 2   Walsh, 1 F.3d 873, 877 (9th Cir. 1993) (prisons have “a legitimate penological interest in

 3   running a simplified food service, rather than one which gives rise to many administrative

 4   difficulties.”) (citing Kahey v. Jones, 836 F.2d 948, 950 (5th Cir. 1988)). Despite this

 5   interest, McDaniels argues that Defendants are substantially burdening his religious

 6   rights because his religious meal plan is unhealthy and the therapeutic meal plan is heavy

 7   in soy, which causes medical issues with his soy intolerance. One problem with

 8   McDaniels’s argument is that he has failed to prove that the religious plan is unhealthy.

 9   Other than his subjective belief as to the healthiness of this plan, he has failed to establish

10   the plan violates any federal right based on the nutritional aspects of the plan. Thus, his

11   personal choice to avoid the religious meals may not be imputed to Defendants as their

12   implicit substantial burden on his rights. At most, McDaniels has established a mere

13   inconvenience that the offered religious meal is not as healthy as he would prefer.

14   Graham v. C.I.R., 822 F.2d 844, 851 (9th Cir. 1987) (In order to reach the level of a

15   constitutional violation, the interference with one’s practice of religion “must be more

16   than an inconvenience; the burden must be substantial and an interference with a tenet or

17   belief that is central to religious doctrine.”). Therefore, the Court adopts the R&R on

18   McDaniels’s RLUIPA claim and First Amendment claim.

19          Third, it is unclear whether McDaniels specifically objects to the portion of the

20   R&R addressing his Eighth Amendment claim. However, upon review of the R&R, the

21   Court agrees that McDaniels has failed to show deliberate indifference in failing to allow

22


     ORDER - 4
 1   a mixed meal plan or in failing to address an alleged serious medical need based on soy

 2   intolerance. Therefore, the Court adopts the R&R on this claim.

 3            Fourth, it is unclear whether McDaniels specifically objects to the portion of the

 4   R&R addressing his Fourteenth Amendment claim. However, upon review of the R&R,

 5   the Court agrees that McDaniels has failed to show a violation of his due process rights or

 6   equal protection rights. Therefore, the Court adopts the R&R on this claim.

 7            Finally, McDaniels provides some general objections to the R&R’s

 8   recommendations regarding his retaliation claim, his Washington state constitution

 9   claims, and his Washington tort law claims. Dkt. 272 at 21–26. The Court agrees that

10   McDaniels has failed to establish a prima facie case of retaliation because he relies on

11   mere speculation. Even then, Defendants have submitted unrebutted evidence that

12   issuing infractions for trading food furthers the legitimate penological interest of insuring

13   every inmate is receiving adequate nutrition. Thus, the Court adopts the R&R on this

14   claim.

15            Regarding McDaniels’s state law claims, the Court agrees with the R&R that the

16   claims are without legal basis and McDaniels has failed to support them with actual

17   evidence. Dkt. 263 at 22–24.

18            Therefore, the Court having considered the R&R, McDaniels’s objections, and the

19   remaining record, does hereby find and order as follows:

20            (1)    The R&R is ADOPTED;

21            (2)    Defendants’ motion for summary judgment, Dkt. 231, is GRANTED;

22


     ORDER - 5
 1         (3)   McDaniels’s in forma pauperis status is REVOKED for purposes of

 2               appeal; and

 3         (4)   The Clerk shall enter a JUDGMENT and close the case.

 4         Dated this 25th day of March, 2019.

 5

 6

 7
                                            A
                                            BENJAMIN H. SETTLE
                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 6
